Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/651686, filed on 03/27/2020. Claims 1-29 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-6, 14-16, 18-19, 22, 25-27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deakin et al. (WO 2011117619 A2).

Regarding Claim 1, Deakin teaches an aerial vehicle (Fig. 1) having an envelope (Fig. 1 element 13) which is a body of revolution about a central axis in which the envelope contains a lighter than air gas (“The envelope 13 defines a compartment for lift gas”, Page 22 line 25) disposed around a central axis and at least one air ballast chamber (Fig. 1 element 6), the aerial vehicle having wings extending laterally (Fig. 1 elements 21) from the envelope in which, in flight, forward motion is developed by changing the buoyancy of and position of the centre of gravity of the aerial vehicle wherein the aerodynamic centre of the vehicle (“The present invention derives motion from alternating upward and downward movements. The vehicle rises under a buoyancy force resulting from the lift gas contained within the first compartment. The vehicle falls by increasing its mass by pumping atmospheric air as ballast into the ballast compartments. It can then rise by expelling the air compressed in the ballast chambers”, Page 44 lines 21-25).

Regarding Claim 2, Deakin teaches the limitations set forth in Claim 1 and further discloses an aerial vehicle according to claim 1 wherein: the envelope comprises a film (Fig. 1 element 13); a weight movable longitudinally below the central spar from a position forward of the aerodynamic centre of the aerial vehicle to a position rearward of the aerodynamic centre of the aerial vehicle or vice-versa (Fig. 1 element 29), in flight movement of the weight to raise or lower the nose of the aerial vehicle, the former to direct the aerial vehicle in an upward glide and the latter to direct the aerial vehicle in a downward glide (Fig. 1 shows the movement of the center of gravity with the movement of the weight); and the air ballast chamber(s) are connected through a valve to the atmosphere around the aerial vehicle, air being released from the air ballast chamber to reduce buoyancy of the aerial vehicle when the aerial vehicle nose is pitched up and air being pumped into the air ballast chamber when the aerial vehicle nose is pitched down (“The vehicle rises under a buoyancy force resulting from the lift gas contained within the first compartment. The vehicle falls by increasing its mass by pumping atmospheric air as ballast into the ballast compartments. It can then rise by expelling the air compressed in the ballast chambers.”, Page 44 lines 22-25).

Regarding Claim 3, Deakin teaches the limitations set forth in Claim 2 and further discloses the upward glide and the downward glide are between +9° and +27° to the horizontal (upward glide) and between -9° and -27° to the horizontal (downward glide) (Angles shown in Fig. 22/23 and graph in Fig. 24).

Regarding Claim 5, Deakin teaches the limitations set forth in Claim 2 and further discloses a spar extends along the axis from the front of the aerial vehicle to the back of the aerial vehicle (Shown in Fig. 16); the envelope has front and rear seals to the spar, the spar extending rearwards the back of the of the rear seal with a tail portion with the stabilisers mounted on the spar beyond the rear seal; the wings are connected to the central spar by wing mountings (“a composite tube member 41 c may extent through the main chamber (fuselage) and extend proud of main chamber - not shown and provide a mounting for the wings”, Page 28 lines 17-19).

Regarding Claim 6, Deakin teaches the limitations set forth in Claim 3 and further discloses having at least two air ballast chambers disposed either side of a vertical plane through the spar (Fig. 1 elements 6 and 14).

Regarding Claim 14, Deakin teaches the limitations set forth in Claim 1 and further discloses the air ballast chamber(s) have an internal member restraining over expansion (Fig. 4B elements 38). 

Regarding Claim 15, Deakin teaches the limitations set forth in Claim 1 and further discloses solar cells are located within the envelope and in that the envelope is at least in part transparent to radiation of the wavelength at which the solar cells operate (“including a solar panel, it is particularly advantageous if the nacelle is transparent and the solar panel is contained within the nacelle”, Page 7 lines 27-29).

Regarding Claim 16, Deakin teaches the limitations set forth in Claim 15 and further discloses the solar cells are mounted on a duct through which liquid may flow (“The tubular arrangement of a solar cell wire has the advantage that a working fluid may be used to draw heat away from the solar cell. The working fluid may be used in a sealed heat pipe arrangement to more effectively draw heat away from the solar cell”, Page 11 lines 19-22) .

Regarding Claim 18, Deakin teaches the limitations set forth in Claim 1 and further discloses heat in the lighter than air gas is cooled to reduce buoyancy of the aerial vehicle and heated to increase buoyance of the aerial vehicle (“In an alternative embodiment the aerial vehicle further comprises a third compartment for holding a refrigerant which can undergo a reversible phase change from a gas into a liquid”, Page 13 lines 1-3).

Regarding Claim 19, Deakin teaches the limitations set forth in Claim 1 and further discloses having a thermally conductive panel on the outside of the envelope to cool or heat liquid which is passed by the solar panels (“The solar cells may be thermally connected through a heat conductive flexible wire (preferably silver wire or carbon filament) or flexible heat pipe to the TEG or a metal foil section on the chamber or outer surfaces”, Page 10 lines 7-9).

Regarding Claim 22, Deakin teaches the limitations set forth in Claim 1 and further discloses nacelles attached to the wing tips, the nacelles providing additional storage of lighter than air gas (Shown in Fig. 13).

Regarding Claim 25, Deakin teaches the limitations set forth in Claim 1 and further discloses the envelope contains embedded longitudinal and latitudinal filaments or fibres, the longitudinal reinforcement being (“An envelope film 13 interfaces with the cone and is held in place with resin and glass/carbon fibre fabric reinforcement.”, Page 20 lines 27).

Regarding Claim 26, Deakin teaches the limitations set forth in Claim 25 and further discloses the reinforcement fibres are held in a resin between an outer film and an inner film (“An envelope film 13 interfaces with the cone and is held in place with resin and glass/carbon fibre fabric reinforcement.”, Page 20 lines 27).

Regarding Claim 27, Deakin teaches the limitations set forth in Claim 25 and further discloses the envelope comprises a plurality of individual panels extending from the front to the rear of the envelope with overlapping portions at the edges of the panels (“The envelope 13 defines a compartment for lift gas. It is made from a transparent barrier film, that is ideally cut into panels (for example by waterjet CNC or cutting plotter), and then ultrasonically or RF welded. Alternatively, it may be thermally bonded or joined with an adhesive.”, Page 22 lines 25-28).

Regarding Claim 29, Deakin teaches an aerial vehicle (Fig. 1) in which forward motion is developed without thrust by changing the buoyancy and position of the centre of gravity of the aerial vehicle (“The present invention derives motion from alternating upward and downward movements. The vehicle rises under a buoyancy force resulting from the lift gas contained within the first compartment. The vehicle falls by increasing its mass by pumping atmospheric air as ballast into the ballast compartments. It can then rise by expelling the air compressed in the ballast chambers”, Page 44 lines 21-25), the aerial vehicle having an envelope which is a body of revolution about a central axis (Fig. 1 element 13) wherein the envelope comprises a film and contains a lighter than air gas, the envelope having lateral wings (Fig. 1 elements 21) extending each side of the envelope wherein the envelope contains embedded longitudinal (“An envelope film 13 interfaces with the cone and is held in place with resin and glass/carbon fibre fabric reinforcement.”, Page 20 lines 27-29). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Deakin et al. (WO 2011117619 A2) in view of Kosuke et al. (JP 11278391 A).

Regarding Claim 4, Deakin teaches the limitations set forth in Claim 3.
	Deakin fails to teach the weight is mounted to move longitudinally at an angle of between 90 and 270 degrees to the central axis.
	However, Kosuke teaches the weight is mounted to move longitudinally at an angle of between 90 and 270 degrees to the central axis (Fig. 3 and Fig. 4).
	Deakin and Kosuke are both considered to be analogous to the claimed invention as they are both in the same field of buoyancy aerial vehicle (airship) design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified aerial .


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Deakin et al. (WO 2011117619 A2) in view of Farmer (US 2599241 A1).

Regarding Claim 7, Deakin teaches the limitations set forth in Claim 5.
	Deakin fails to teach the spar has a central axial duct.
	However, Farmer teaches the spar has a central axial duct (Shown in Fig. 4).
	Deakin and Farmer are both considered to be analogous to the claimed invention as they are both in the same field of buoyancy aerial vehicle design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerial vehicle of Deakin with the central duct of Farmer. Doing so would allow for efficient transfer of air throughout the airship for adjusting temperature or pressure of different sections of the airship.

Regarding Claim 8, Deakin and Forest teach the limitations set forth in Claim 7.
	Forest further discloses the duct extends from the front of the aerial vehicle to the rear (Fig. 2), the duct having an opening to the surrounding air at the both the front and rear of the aerial vehicle, and in which valves are disposed in the duct to selectively close entry for air into the duct and/or to prevent air or other gas leaving the duct (“To complete the bypass assembly there is a valve 42 disposed in the duct 32 at the point where it merges with the part thereof considered the bypass line in order to selectively control the direction of movement of the air through the air duct”, Col. 2 lines 14-20). 



Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Deakin et al. (WO 2011117619 A2) in view of Bundo (US 5383627 A).

Regarding Claim 23, Deakin teaches the limitations set forth in Claim 1.
	Deakin fails to teach each nacelle has a bladder to which water can be passed to provide additional trim capability of the aerial vehicle.
	However, Bundo teaches each nacelle has a bladder to which water can be passed to provide additional trim capability of the aerial vehicle (“in the case where it is desired to raise the front of the airship, if water is transferred from the front tank to the rear tank to shift the center of gravity”, Col. 6 lines 44-46).
	Deakin and Bundo are both considered analogous to the claimed invention as they are in the same field of buoyancy aerial vehicle (airship) design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wings of the buoyancy aerial vehicle of Deakin to have been modified with the water transport system of Bundo. Doing so would allow the aerial vehicle to adjust the buoyancy of the wing tips.

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Deakin et al. (WO 2011117619 A2).

Regarding Claim 24, Deakin teaches the limitations set forth in Claim 22.
	Deakin fails to explicitly state that each nacelle has a hydrogen storage chamber.
	However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided a storage chamber at each nacelle for hydrogen. “The nacelle 80 forms a further compartment for lift gas or ballast with a construction as described above for the compartments”, Page 29 lines 30-31; “The vehicle has a hydrogen storage chamber 1499”, Page 38 lines 25-26)) 

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Deakin et al. (WO 2011117619 A2) in view of Van Duren et al. (US 20100003781 A1).

Regarding Claim 28, Deakin teaches the limitations set forth in Claim 1.
	Deakin fails to teach having a graphene layer on the envelope formed as a solar panel.
	However, Van Duren teaches having a graphene layer on the envelope formed as a solar panel (“In yet another embodiment of the present invention graphene is used as a transparent conductive layer”, Par. 16 lines 1-4).
	Deakin and Van Duren are both considered to be analogous to the claimed invention as they are both in the same field of solar panel design/implementation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar panels of Deakin to have included the graphene layer of Van Duren. Since graphene is transparent through the vertical level and the conductive through the horizontal level, it is commonly used in solar panel/ photovoltaic device design. 

Allowable Subject Matter
Claims 9-13, 17, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644